Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-10, 12, 14-16, 29-31, 34-37, and 40-43, 51-58, 60 have been examined and rejected. This Office action is responsive to the RCE filed on 11/29/2021, which has been entered in the above identified application.

Claim Objections
Claim 1 has been amended. The objection is withdrawn.



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10, 12, 14-16, 36-37, 40, and 42-43, 53, 60 are rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta).

As to independent claim 1,  Horowitz teaches a method of annotating real-time video in a non-linear editing environment (NLE) (paragraph [0004], The present invention provides methods, apparatuses and systems directed to summarizing video or other multimedia content based on the blogging and commenting activities of one or more users; paragraph [0003], Video annotation systems can be used, for example, to describe the football play or action corresponding to various segments of a video; to annotate an action segment is nonlinear editing), the method including the steps of:
i) a first computing device (Fig. 1, paragraph [0015], one or more client host systems 82) displaying the real-time video (paragraph [0017], The one or more physical servers 22 host functionality that allows users to select a live streaming event, or archived multimedia content, for display) in the non-linear editing environment in a (Fig. 3, paragraph [0049], a top window 702 for video display and editing is shown with window title bar 701; paragraph [0052], A typical blog text entry is shown in comment area 717-718. A comment area, such as 717, includes a separated area 718 and may include one or more of a time-stamp for the comment; to annotate a video clip is non-linear editing), in which the real-time video is generated remotely to the first computing device (Fig. 1, paragraph [0017], Content streaming system 20, in one implementation, comprises one or more physical servers 22 and content data store 24; The one or more physical servers 22 host functionality that allows users to select a live streaming event), and receiving time-stamped metadata or commentary from entry from a logger or annotator, in which commentary is received from the logger or annotator, the receiving commentary comprising receiving selected comments from a controlled resource displayed on their window or UI to ensure consistency and eliminate ambiguity (paragraph [0052], A typical blog text entry is shown in comment area 717-718. A comment area, such as 717, includes a separated area 718 and may include one or more of a time-stamp for the comment; paragraph [0055], the comment composer can rate various comments and video clips as to relevance or priority. Rating area 740 allows the user to rate a currently observed video clip.  As shown, the user has rated the comment as a "1" and the clip as a "3."; rating is a type of user comment);
(ii) automatically displayed displaying the metadata or commentary on a timeline or other time-based index in a different window or user interface of a second computing device used by a viewer or editor of the real-time video (Fig. 1, paragraph [0015], one or more client host systems 84 as the second computer; Fig. 6, 836 is the timeline with different user comments indexed with timestamps; paragraph [0059], The video stream for the video broadcast is rendered in window area 808, and contains a stream of video frames including a current video frame 809; paragraph [0062], The expanded interface allows a second user to read and post threaded entries to a first user's personal blog while observing the first user's blog entries and other threaded blog entries).
Horowitz does not teach:
the receiving commentary comprising receiving selected words from a controlled vocabulary displayed on their window or UI, in which the controlled vocabulary is automatically stamped with provenance data that includes time, or is identified with provenance data that includes time, wherein reversion to a precise version of the controlled vocabulary is possible.
Rossi teaches:
the receiving commentary comprising receiving selected words from a controlled vocabulary displayed on their window or UI (paragraph [0090], the visual indicator 504 may enable a user to provide feedback about presentation of the web resource by typing in comments, selecting a number on a scale from one to ten, selecting the words "YES" or "NO", and so forth; "YES" or "NO" are controlled vocabulary words).
Since Horowitz teaches a method of adding user comments to a video with timeline, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiving commentary comprising receiving selected words from a controlled vocabulary displayed on their window or UI, as taught by Rossi, as the prior arts are from the same application field of user interface commenting, and Rossi further teaches selecting comments from a user to provide feedback about presentation of the web resource (Rossi, paragraph [0090]).
Horowitz/Rossi does not teach:
the controlled vocabulary is automatically stamped with provenance data that includes time, or is identified with provenance data that includes time, wherein reversion to a precise version of the controlled vocabulary is possible.
Gupta teaches:
the controlled vocabulary is automatically stamped with provenance data that includes time, or is identified with provenance data that includes time (paragraph [0080], If a request to publish an updated comment associated with an original comment by a comment series identifier has been received, as determined at block 425, then the method 411 may continue on to block 429 with generating a comment differentiation identifier to differentiate the updated comment from the original comment; paragraph [0081], The comment differentiation identifier may comprise a time stamp, … the comment differentiation identifier may be formed as a combination of a GUID and a time stamp, such as a hashed value of the two components; the original comment is the controlled vocabulary, the time stamp for the original comment is the provenance data), wherein reversion to a precise version of the controlled vocabulary is possible (paragraph [0084], the method 411 may go on to include, at block 441, maintaining all versions of one comment (e.g., the original comment and the updated comment), in the collaboration comment repository; the original comment is the precise version).
to differentiate the updated comment from the original comment (Gupta, paragraph [0080]).

As to independent claim 60, Horowitz teaches a computer system including a first computing device and a second computing device (Fig. 1, one or more client host systems 82, 84, a first computing device and a second computing device is one of the client systems 82 or 84), wherein 
(i) the first computing device (Fig. 1, paragraph [0015], one or more client host systems 82) is configured to display a real-time video (paragraph [0017], The one or more physical servers 22 host functionality that allows users to select a live streaming event, or archived multimedia content, for display) in a non-linear editing environment in a window or user interface (UI) of the first computing device (Fig. 3, paragraph [0049], a top window 702 for video display and editing is shown with window title bar 701; paragraph [0052], A typical blog text entry is shown in comment area 717-718. A comment area, such as 717, includes a separated area 718 and may include one or more of a time-stamp for the comment; to annotate a video clip is non-linear editing), in which the real-time video is generated remotely to the first computing device (Fig. 1, paragraph [0017], Content streaming system 20, in one implementation, comprises one or more physical servers 22 and content data store 24; The one or more physical servers 22 host functionality that allows users to select a live streaming event), and wherein the first computing device is configured to receive time-stamped metadata or commentary from entry from a logger or annotator, in which commentary is received from the logger or annotator, the first computing device configured to receive commentary comprising receiving selected comments from a controlled resource displayed on their window or UI to ensure consistency and eliminate ambiguity (paragraph [0052], A typical blog text entry is shown in comment area 717-718. A comment area, such as 717, includes a separated area 718 and may include one or more of a time-stamp for the comment; paragraph [0055], the comment composer can rate various comments and video clips as to relevance or priority. Rating area 740 allows the user to rate a currently observed video clip.  As shown, the user has rated the comment as a "1" and the clip as a "3."; rating is a type of user comment);
(ii) the second computing device is configured to receive and to automatically display the metadata or commentary on a timeline or other time-based index in a different window or user interface of the second computing device which is usable by a viewer or editor of the real-time video (Fig. 1, paragraph [0015], one or more client host systems 84 as the second computer; Fig. 6, 836 is the timeline with different user comments indexed with timestamps; paragraph [0059], The video stream for the video broadcast is rendered in window area 808, and contains a stream of video frames including a current video frame 809; paragraph [0062], The expanded interface allows a second user to read and post threaded entries to a first user's personal blog while observing the first user's blog entries and other threaded blog entries).
Horowitz does not teach:
to receive commentary comprising receiving selected words from a controlled vocabulary displayed on their window or UI, to automatically stamp with provenance data that includes time, or to identify with provenance data that includes time, the controlled vocabulary, wherein the first computing device is operable to revert to a precise version of the controlled vocabulary.
Rossi teaches:
to receive commentary comprising receiving selected words from a controlled vocabulary displayed on their window or UI (paragraph [0090], the visual indicator 504 may enable a user to provide feedback about presentation of the web resource by typing in comments, selecting a number on a scale from one to ten, selecting the words "YES" or "NO", and so forth; "YES" or "NO" are controlled vocabulary words).
Since Horowitz teaches a method of adding user comments to a video with timeline, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiving commentary comprising receiving selected words from a controlled vocabulary displayed on their window or UI, as taught by Rossi, as the prior arts are from the same application field of user interface commenting, and Rossi further teaches selecting comments from controlled list of words. By incorporating Rossi into Horowitz would improve the integrity a user to provide feedback about presentation of the web resource (Rossi, paragraph [0090]).
Horowitz/Rossi does not teach:
to automatically stamp with provenance data that includes time, or to identify with provenance data that includes time, the controlled vocabulary, wherein the first computing device is operable to revert to a precise version of the controlled vocabulary.
Gupta teaches:
to automatically stamp with provenance data that includes time, or to identify with provenance data that includes time, the controlled vocabulary (paragraph [0080], If a request to publish an updated comment associated with an original comment by a comment series identifier has been received, as determined at block 425, then the method 411 may continue on to block 429 with generating a comment differentiation identifier to differentiate the updated comment from the original comment; paragraph [0081], The comment differentiation identifier may comprise a time stamp, … the comment differentiation identifier may be formed as a combination of a GUID and a time stamp, such as a hashed value of the two components; the original comment is the controlled vocabulary), wherein the first computing device is operable to revert to a precise version of the controlled vocabulary (paragraph [0084], the method 411 may go on to include, at block 441, maintaining all versions of one comment (e.g., the original comment and the updated comment), in the collaboration comment repository; the original comment is the precise version).
Since Horowitz/Rossi teaches a system of adding user comments to a video with timeline, it would have been obvious to one of ordinary skill in the art before the to differentiate the updated comment from the original comment (Gupta, paragraph [0080]).

As to dependent claim 3, the rejection of claim 1 is incorporated. Horowitz teaches the method of claim 1 in which the window or UI of the second computing device includes a search function that enables the viewer or editor to search for specific terms in metadata or commentary (Fig. 6, paragraph [0065], To this end, the user may desire to filter the comments of one or more selected bloggers to view only those video segments or clips that include embedded comments with certain desired attributes, such as tags or keywords. Controls 905-909 in FIG. 6 provide a user interface to implement this filtering).

As to dependent claim 4, the rejection of claim 1 is incorporated. Horowitz teaches the method of claim 1 in which the window or UI of the second computing device returns or filters a list or set of video or clips that each include metadata or commentary matching a specific search term (Fig. 6, paragraph [0065], To this end, the user may desire to filter the comments of one or more selected bloggers to view only those video segments or clips that include embedded comments with certain desired attributes, such as tags or keywords. Controls 905-909 in FIG. 6 provide a user interface to implement this filtering).

As to dependent claim 6, the rejection of claim 1 is incorporated. Horowitz teaches the
method of in which the automatic display of metadata or commentary in the second computing device used by the viewer or editor occurs in real-time and is frame accurate, i.e. identical to the frames seen by the logger or annotator (paragraph [0036], a second user may observe the posted entries in real time in synchronicity with the video broadcast as explained below. Still further, the posted comment may be saved with comments posted by other writers in association with the multimedia content).

As to dependent claim 7, the rejection of claim 1 is incorporated. Horowitz teaches the
 method of claim 1 in which the metadata or commentary is automatically displayed in the different window or UI when the logger or annotator makes an affirmative action, for example selects 'save' option or equivalent or some other button or tile (paragraph [0036], a second user may observe the posted entries in real time in synchronicity with the video broadcast as explained below. Still further, the posted comment may be saved with comments posted by other writers in association with the multimedia content).


claim 8, the rejection of claim 1 is incorporated. Horowitz teaches the method of claim 1 in which the method is scalable to any number of loggers or annotators and enables large scale collaboration (paragraph [0003], a number of on-line systems have emerged that allow users to upload, share and edit multimedia content, such as YouTube.RTM., and Yahoo!'s Jumpcut network-based video upload and editing service. In addition, collaborative video annotation systems are known. Video annotation systems, for example, allow a user to add text as metadata to a video segment; the system is a collaboration video annotation system which is scalable to large scale).


As to dependent claim 9, the rejection of claim 1 is incorporated. Horowitz teaches the method of claim 1, in which the method fuses time-stamped metadata or commentary from multiple different loggers or annotators (Fig. 5, paragraph [0061], each blog entry appears with a user identifier, a time-stamp for the entry, and the text of the entry).


As to dependent claim 10, the rejection of claim 1 is incorporated. Horowitz teaches the method of claim, in which the real-time video is not raw video but a memory efficient proxy (paragraph [0017], the one or more physical servers 22 host functionality that allows users to select a live streaming event, or archived multimedia content, for display).


As to dependent claim 12, the rejection of claim 1 is incorporated. Horowitz teaches the method of claim 1, (i) in which the editor’s window or UI on the second computing device enables rapid definition of clip boundaries, e.g., in and out points, based on time-stamped metadata or commentary, or (ii) in which an editing application on the second computing device automatically generates clip boundaries, e.g., in and out points, based on time-stamped metadata or commentary (Fig. 3, paragraph [0049], A bottom window 723 for blog text display and text editing is shown with window title bar 714, for example titled with "LiveBlog Video Post-Editor". In this embodiment, the bottom window 723 is used primarily for editing the blog as a whole and blog text by combining, adding, deleting, or editing comments, and the top window is used as a supporting video editor. The top window is used to adjust timing of the video segment).


As to dependent claim 14, the rejection of claim 1 is incorporated. Horowitz teaches the method of claim 1, in which metadata or commentary is received from the loggers or annotators by selecting words from a controlled vocabulary displayed on their window or UI to ensure consistency and eliminate ambiguity (paragraph [0060], the title area has a proximate control, represented by the black triangle of area 823, to expand the list of writers corresponding to a given tag 824. Each participant in the list has an indicator icon consisting of a box next to a user identifier. In one implementation, a box with a check mark indicates an activated user).

As to dependent claim 16, the rejection of claim 15 is incorporated. Horowitz teaches the method of Claim 15 in which when a logger or annotator selects a comment, then that comment is automatically saved and displayed on the window or UI of the second computing device (Fig. 6, the interface 804 is displayed on a second user’s client computer, paragraph [0060], In the user list 824, the first five users are activated, while the remaining four users are not. In a preferred embodiment, the users are sorted and activated users appear at the top of the list).
	Horowitz does not teach a logger or annotator selects a word or name on a button or tile.
Rossi teaches:
t a logger or annotator selects a word or name on a button or tile (paragraph [0090], the visual indicator 504 may enable a user to provide feedback about presentation of the web resource by typing in comments, selecting a number on a scale from one to ten, selecting the words "YES" or "NO", and so forth; "YES" or "NO" are controlled vocabulary words).
Since Horowitz teaches a method of adding user comments to a video with timeline, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a logger or annotator selects a word or name on a button or tile, as taught by Rossi, as the prior arts are from the same application field of user interface commenting. By incorporating Rossi into Horowitz would improve the integrity of Horowitz’s system by allowing a user to provide feedback about presentation of the web resource (Rossi, paragraph [0090]).

As to dependent claim 36, the rejection of claim 1 is incorporated. Horowitz teaches the method of claim 1 in which the window or UI of the second computing device is an editing UI that aggregates all incoming data needed to edit the real-time video (paragraph [0036], An entered comment and a video segment containing the time-stamped video frame may be automatically stored in the writer's (in this case, lisagofish's) personal blog. Still further, a second user may observe the posted entries in real time in synchronicity with the video broadcast as explained below. Still further, the posted comment may be saved with comments posted by other writers in association with the multimedia content).


As to dependent claim 37, the rejection of claim 36 is incorporated. Horowitz teaches the method of claim 36 in which (i) the editing UI presents data that has been aggregated at a remote service (paragraph [0016], Content streaming system 20 is also operative to receive comments submitted by users of the remote hosts, and distribute the comments to the remote hosts concurrently with multimedia content; and Fig. 6 is the editing UI, paragraph [0036], An entered comment and a video segment containing the time-stamped video frame may be automatically stored in the writer's (in this case, lisagofish's) personal blog), or (ii) in which the editing UI enables the editor to scroll along a timeline or other time-based index and to view metadata or commentary associated with different times along the timeline or time-based index, or (iii) in which the logger or annotator's window or UI includes a window showing video and also a grid, 

As to dependent claim 40, the rejection of claim 36 is incorporated. Horowitz teaches the method of claim 36, in which the logger or annotator's window or UI includes a window showing video and also a grid, list or arrangement of buttons, tiles or icons for the words and/or names in the controlled vocabulary, and in which the logger or annotator’s window or UI includes tools to enable the logger or annotator to define in and out points or stop and start points for a video clip or video section associated with specific metadata or commentary (paragraph [0058], In FIG. 5, an example interface window for a user consuming comment entries while observing related video clips is shown; Fig. 5 includes user names as a list of icons for names; 810 allows time selection of the video clip).


As to dependent claim 42, the rejection of claim 1 is incorporated. Horowitz teaches the method of claim 1 in which the real-time video shown in the window or UI is taken from the same camera that provides the real-time video shown on the second computing device (Fig. 2, paragraph [0032], a video stream for the selected video broadcast is streamed to the video player interface 618; paragraph [0036], a second user may observe the posted entries in real time in synchronicity with the video broadcast).


claim 43, the rejection of claim 1 is incorporated. Junuzovic does not teach the method of claim 1, (i) in which the real-time video is from one or more cameras filming a sports event; or (ii) in which the real-time video is from o n e or more cameras filming a lesson or educational event ; or (iii) in which the real-time video is from one or more cameras filming a news event : or (iv) in which the real-time video is from one or more security cameras; or ( v) in which the real-time video is from one or more courtroom cameras ; or (vi) in which the real-time video is from one or more cameras filming a medical examination or medical procedure ; or (vii) in which the real-time video is from a video sharing website , such as YouTube (paragraph [0017], The one or more physical servers 22 host functionality that allows users to select a live streaming event, or archived multimedia content; paragraph [0003], a number of on-line systems have emerged that allow users to upload, share and edit multimedia content, such as YouTube.RTM., and Yahoo!'s Jumpcut network-based video upload and editing service).

As to dependent claim 53, the rejection of claim 1 is incorporated. Rossi teaches the method of Claim I in which the controlled vocabulary can be fixed or can be dynamically updated (paragraph [0090], the visual indicator 504 may enable a user to provide feedback about presentation of the web resource by typing in comments, selecting a number on a scale from one to ten, selecting the words "YES" or "NO", and so forth; "YES" or "NO" are fixed words).

Claim 2 is rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) and in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) and in view of Denoue et al. (US 20040021685 A1, hereinafter Denoue).

As to dependent claim 2, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of claim 1 in which the metadata or commentary is represented by a marker or icon appearing on a timeline displayed in the window or UI of the second computing device, and the metadata or commentary is shown when the viewer or editor selects that marker or icon or otherwise interacts with the marker or icon to cause the metadata or commentary to be displayed. 
Denoue teaches:
the metadata or commentary is represented by a marker or icon appearing on a timeline displayed in the window or UI of the second computing device, and the metadata or commentary is shown when the viewer or editor selects that marker or icon or otherwise interacts with the marker or icon to cause the metadata or commentary to be displayed (Fig. 8, paragraph [0097], The user interface 200 includes one or more annotation display boxes 215 in which annotation icons 220 are displayed. Each annotation display box 215 includes a user identification tag 250 that identifies the user that created the annotations; paragraph [0098][0099], a user selects an annotation icon 220 displayed in the annotation display box 215 by pointing to the annotation icon 220 on the user interface 200 and selecting the annotation icon 220. In response, data is displayed in the time stamp text box 255 and the annotation text box 260. The data that is displayed in the text boxes 255 and 260 are the timestamp signature of the annotation associated with the selected annotation icon 220). 
Since Horowitz/Rossi/Gupta teaches a method of annotating a real-time video, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata or commentary is represented by a marker or icon appearing on a timeline displayed in the window or UI of the second computing device, and the metadata or commentary is shown when the viewer or editor selects that marker or icon or otherwise interacts with the marker or icon to cause the metadata or commentary to be displayed, as taught by Denoue, as the prior arts are from the same application field of video annotating interface display. By incorporating Denoue into Horowitz/Rossi/Gupta would expand the utility of Horowitz/Rossi/Gupta’s system by allowing to display the time at which an annotation is made and the identity of the user that made each annotation (Denoue, paragraph [0097]).




Claim 5 is rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) and in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) and in view of Morton et al. (US 20130326352 A1, hereinafter Morton).

As to dependent claim 5, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of claim 1, including the step of receiving a subscription from the view or editor respectively to, subscribe to, or to define, metadata or commentary of interest in response to which any video or clips that are annotated to include the metadata or commentary of interest is then automatically notified, listed or otherwise provides to the viewer or editor.
	Morton teaches:
the step of receiving a subscription from the view or editor respectively to, subscribe to, or to define, metadata or commentary of interest in response to which any video or clips that are annotated to include the metadata or commentary of interest is then automatically notified, listed or otherwise provides to the viewer or editor (Fig. 2, paragraph [0028], the user reaction is integrated into the video as a comment 205 and the privacy settings for sharing the commentary 206 can be specified.  Finally, the software shares the enhanced video they created with other users; to share comment with specified users is to define the comment of interest).
Since Horowitz/Rossi/Gupta teaches a method of annotating a real-time video, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of receiving a subscription from the view or editor respectively to, subscribe to, or to define, metadata or commentary of interest in response to which any video or clips that are annotated to include the metadata or commentary of interest is then automatically notified, listed or otherwise provides to the viewer or editor, as taught by Morton, as the prior arts are from the same application the software shares the enhanced video they created with other users (Morton, paragraph [0028]).

Claims 30-31 are rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) in view of Oliver et al. (US 20080115050 A1, hereinafter Oliver).

As to dependent claim 30, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of claim 1 in which the metadata or commentary is generated automatically from sensors.
	Oliver teaches the metadata or commentary is generated automatically from sensors (paragraph [0006], space-time trails can be annotated automatically.  A collection of at least one sensor can supply data regarding user context including a user's state, environment and/or the like).
Since Horowitz/Rossi/Gupta teaches a method of adding user comments to a video with timeline, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata or commentary is generated automatically from sensors, as taught by Oliver, as the prior arts are from the same application field of data collection, and Oliver further teaches space-time trails can be annotated automatically (Oliver, paragraph [0006]).

As to dependent claim 31, the rejection of claim 30 is incorporated. Horowitz/Rossi/Gupta does not teach the method of claim 30, (i) in which the sensors are sensors that enable automatic generation of metadata or commentary, wherein the sensors are Internet Of things (loT) sensors; or (ii) in which the sensors are sensors that enable automatic generation of metadata or commentary, wherein the sensors receive a social media feed; or (iii) in which the sensors are sensors that enable automatic generation of metadata or commentary, wherein the sensors receive a media data feed that is noisy and the method includes the step of cleaning that data, including one or more of filtering, interpretation and substitution of that data, where substitution includes substituting a word or words for a single alias.
	Oliver teaches (i) in which the sensors are sensors that enable automatic generation of metadata or commentary, wherein the sensors are Internet Of things (loT) sensors (paragraph [0006], space-time trails can be annotated automatically.  A collection of at least one sensor can supply data regarding user context including a user's state, environment and/or the like).
Since Horowitz/Rossi/Gupta teaches a method of adding user comments to a video with timeline, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (i) in which the sensors are sensors that enable automatic generation of metadata or commentary, wherein the space-time trails can be annotated automatically (Oliver, paragraph [0006]).


Claim 29 is rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) in view of Weiss et al. (US 20120151046 A1, hereinafter Weiss).

As to dependent claim 29, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of claim 1 when used to train a machine learning system or classifier.
Weiss teaches the method when used to train a machine learning system or classifier (paragraph [0047], Machine learning techniques, such as support vector machine ("SVM"), can also be employed to train a classifier for a targeted sentiment or topic, and then to apply the classifier to the messages themselves to detect if the sentiment or topic is present in the text.).
Since Horowitz/Rossi/Gupta teaches a method of adding user comments to a video with timeline, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method when used to to train a classifier for a targeted sentiment or topic (Weiss, paragraph [0047]).


Claim 34 is rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) in view of Oliver et al. (US 20080115050 A1, hereinafter Oliver) and in view of Droppo et al. (US 20030191638 A1, hereinafter Droppo) and in view of McCormack et al. (US 7426714 B1, hereinafter McCormack).

As to dependent claim 34, the rejection of claim 30 is incorporated. Oliver teaches the method of claim 30, in which the sensors are sensors that enable automatic generation of metadata or commentary.
Horowitz/Rossi/Gupta/Oliver does not teach:
the sensors receive a media data feed that is noisy and the method includes the step of clean that data, including one or more of filtering, interpretation and substitution of that data, where substitution includes submitting a word or words for a single alias, and in which the method includes the step of simplifying the data.
	Droppo teaches:
(paragraph [0084], the filtering performed in step 804 incorporates dynamic aspects of speech into the correction vectors because the filters are based on the static and dynamic deviations from clean speech to noisy speech found in the training data).
Since Horowitz/Rossi/Gupta/Oliver teaches a method of adding user comments to a video with timeline, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving a media data feed that is noisy and the method includes the step of clean that data, including one or more of filtering and interpretation, and in which the method includes the step of simplifying the data, as taught by Droppo, as the prior arts are from the same application field of interface data collection. By incorporating Droppo into Horowitz/Rossi/Gupta/Oliver would expand the utility of Horowitz/Rossi/Gupta/Oliver’s system by allowing smoothing function performed by the filter causes the correction vectors to track the dynamic features found in speech (Droppo, paragraph [0084]).
Horowitz/Rossi/Gupta/Oliver/Droppo does not teach:
substitution of that data, where substitution includes submitting a word or words for a single alias.
McCormack teaches substitution of that data, where substitution includes submitting a word or words for a single alias (Col 9 line 17-23, For example, the numeric segmenting component, "^01/01/####,3 months,1," which yields the resultant date segment of the first three months of whatever the target date's year is may be substituted in an expression under an Alias as the words "first quarter.").
Since Horowitz/Rossi/Gupta/Oliver/Droppo teaches a method of adding user comments to a video with timeline, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate substitution of that data, where substitution includes submitting a word or words for a single alias, as taught by McCormack, as the prior arts are from the same application field of video play. By incorporating McCormack into Horowitz/Rossi/Gupta/Oliver/Droppo o would expand the utility of Horowitz/Rossi/Gupta/Oliver/Droppo’s system by allowing the resultant date is modified based upon the date-effecting condition (McCormack, abstract).

Claim 35 is rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) and in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) in view of Oliver et al. (US 20080115050 A1, hereinafter Oliver) and in view of Riediger et al. (US 20150074507 A1, hereinafter Riediger).

As to dependent claim 35, the rejection of claim 30 is incorporated. Oliver teaches the method of claim 30 with the sensor data and interprets the sensor’s output (paragraph [0006], space-time trails can be annotated automatically.  A collection of at least one sensor can supply data regarding user context including a user's state, environment and/or the like.).

	Riediger teaches a rules engine equipped with rules for a specific domain interprets sensor data to generate automatically metadata or commentary that is meaningful in the context of that domain (paragraph [0056], Turning to FIG. 1B, the annotator system 145 may apply the extractor rule 130 against target documents 150 in order to automatically annotate the target documents 150 using a rule-based annotator 160. In some embodiments, the rule may be used to locate fields within documents and extract the contents thereof).
Since Horowitz/Rossi/Gupta/Oliver teaches a method of adding user comments to a video with timeline, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rules engine equipped with rules for a specific domain interprets sensor data to generate automatically metadata or commentary that is meaningful in the context of that domain, as taught by Riediger, as the prior arts are from the same application field of interface data annotation, and Riediger further teaches rule based annotation. By incorporating Riediger into Horowitz/Rossi/Gupta/Oliver r would expand the utility of Horowitz/Rossi/Gupta/Oliver’s system by allowing to apply the extractor rule against target documents (Riediger, paragraph [0056]).

Claim 41 is rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) and in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) in view of LATULIPE et al. (US 20130145269 A1, hereinafter LATULIPE)

As to dependent claim 41, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of claim 1 in which NLE automatically generates a highlights reel, or other sequence or clip or clips of video that has defined characteristics.
LATULIPE teaches:
in which NLE automatically generates a highlights reel, or other sequence or clip or clips of video that has defined characteristics (Fig. 6, comments with times stamps are displayed in the comments pane, paragraph [0103], each position handle 32, 34 preferably displays in association therewith a time of the video the handle is currently positioned at the timeline, as illustrated in FIG. 6; Each of these position handles can be slid along the segment timeline bar by a user.).
Since Horowitz/Rossi/Gupta teaches a method of annotating a real-time video, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in which NLE automatically generates a highlights reel, or other sequence or clip or clips of video that has defined characteristics, as taught by LATULIPE, as the prior arts are from the same application field of collaborative video annotating, and LATULIPE further teaches annotation based on video time segment. By incorporating LATULIPE into Horowitz/Rossi/Gupta would space-time trails can be annotated automatically (LATULIPE, paragraph [0006]).

Claim 15 is rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) and in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) in view of Harada et al. (US 20060236241 A1, hereinafter Harada).

As to dependent claim 15, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of claim 1 in which the controlled vocabulary is represented by a set of buttons, tiles or icons, each with a single word or name from the controlled vocabulary.
Harada teaches the controlled vocabulary is represented by a set of buttons, tiles or icons, each with a single word or name from the controlled vocabulary (Fig. 10, paragraph [0103], the evaluator feels like wanting to say one word against this evaluation-targeted content while browsing the content region 36c, and selects the "WANT TO SAY ONE WORD!" button 36g on the survey window 36 as shown in FIG. 10 (step 215). Then, the display information according to the selected button is sent from the proxy server 1, and received to cause a "WANT TO SAY ONE WORD" depression dialog box 45 to be opened as a feeling input dialog box over the survey window 36 as shown in FIG. 19 (step 220)).
the display information according to the selected button is sent from the proxy server (Harada, paragraph [0103]).

Claim 51 is rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) and in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) in view of Smith-Semedo et al. (US 20040073536 A1, hereinafter Smith-Semedo).

As to dependent claim 51, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of method of Claim 1, in which step (i) further includes receiving time-stamped metadata or commentary from entry from an automated logger or from an automated annotator.
	Smith-Semedo teaches:
receiving time-stamped metadata or commentary from entry from an automated logger or from an automated annotator (paragraph [0097], In the automatic logger there is a feature database which shows the relationship between an event and features (such as: caption, shape, color, motion and so on). The searching event is converted searching features and gets the relative time-code).
Since Horowitz/Rossi/Gupta teaches a method of annotating a real-time video, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving time-stamped metadata or commentary from entry from an automated logger or from an automated annotator, as taught by Smith-Semedo, as the prior arts are from the same application field of user interface commenting, and Smith-Semedo further teaches buttons with comment words. By incorporating Smith-Semedo into Horowitz/Rossi/Gupta would expand the utility of Horowitz/Rossi/Gupta’s system by allowing searching based on automatic logger (Smith-Semedo, paragraph [0096]).

Claims 52, 54-55, and 57 are rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) and in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) in view of Malafsky et al. (US 20110246530 A1, hereinafter Malafsky).

As to dependent claim 52, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of claim 1 in which the controlled vocabulary is derived from a semantic description or schema.
 	Malafsky teaches:
 (paragraph [0040], Semantic metadata (240) schema and vocabularies are defined to represent the knowledge, ontologies, and rules by annotating data with metadata attribute values).
Since Horowitz/Rossi/Gupta teaches a method of annotating a real-time video, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controlled vocabulary is derived from a semantic description or schema, as taught by Malafsky, as the prior arts are from the same application field of user interface commenting, and Heaton further teaches the controlled vocabulary. By incorporating Malafsky into Horowitz/Rossi/Gupta would expand the utility of Horowitz/Rossi/Gupta’s system by allowing an increasingly complex body of information easier to search and navigate over time (Malafsky, paragraph [0040]).

As to dependent claim 54, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of claim 1 in which the controlled vocabulary is hierarchical and enables searching in respect of concepts or items at any level of the hierarchy.
	Malafsky teaches:
he controlled vocabulary is hierarchical and enables searching in respect of concepts or items at any level of the hierarchy (paragraph [0040], The schema are drawn from industry and Government publications deemed trustworthy by industry trade groups. This provides common semantic metadata schema with controlled vocabulary values for the metadata elements specified by the domain's knowledge, ontologies, and rules).
Since Horowitz/Rossi/Gupta teaches a method of annotating a real-time video, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate he controlled vocabulary is hierarchical and enables searching in respect of concepts or items at any level of the hierarchy, as taught by Malafsky, as the prior arts are from the same application field of user interface commenting, and Heaton further teaches the controlled vocabulary. By incorporating Malafsky into Horowitz/Rossi/Gupta would expand the utility of Horowitz/Rossi/Gupta’s system by allowing an increasingly complex body of information easier to search and navigate over time (Malafsky, paragraph [0040]).

As to dependent claim 55, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of claim 1 in which the controlled vocabulary is mined and managed automatically.
	Malafsky teaches:
the controlled vocabulary is mined and managed automatically (paragraph [0040], The semantic framework (200) specifies a domain's knowledge (210), ontologies (220), rules (230), and semantic metadata (240) and links them together with direct traceable relationships. The direct linkage of each of the four major components enables facile definition and maintenance of the specification).
Since Horowitz/Rossi/Gupta teaches a method of annotating a real-time video, it would have been obvious to one of ordinary skill in the art before the effective filing date an increasingly complex body of information easier to search and navigate over time (Malafsky, paragraph [0040]).

As to dependent claim 57, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of Claim 1 in which the controlled vocabulary includes domain specific data.
	Malafsky teaches:
he controlled vocabulary includes domain specific data (paragraph [0040], The semantic framework (200) specifies a domain's knowledge (210), ontologies (220), rules (230), and semantic metadata (240) and links them together with direct traceable relationships. The direct linkage of each of the four major components enables facile definition and maintenance of the specification).
Since Horowitz/Rossi/Gupta teaches a method of annotating a real-time video, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate he controlled vocabulary includes domain specific data, as taught by Malafsky, as the prior arts are from the same application field of user interface commenting, and Heaton further teaches the controlled vocabulary. By incorporating Malafsky into Horowitz/Rossi/Gupta would expand the utility of an increasingly complex body of information easier to search and navigate over time (Malafsky, paragraph [0040]).


Claim 56 is rejected under A1IA 35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) and in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) in view of Ashtiani et al. (US 20160179940 A1, hereinafter Ashtiani).

As to dependent claim 56, the rejection of claim 1 is incorporated. Horowitz/Rossi/Gupta does not teach the method of Claim 1 in which the controlled vocabulary is in part derived from or enriched by social media content.
	Ashtiani teaches:
the controlled vocabulary is in part derived from or enriched by social media content (paragraph [0032], The vocabulary term "North America customer" may also be associated with (e.g., "point to") social media data 210 from a social media service).
Since Horowitz/Rossi/Gupta teaches a method of annotating a real-time video, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controlled vocabulary is in part derived from or enriched by social media content, as taught by Ashtiani, as the prior arts are from the same application field of user interface commenting, and Ashtiani further teaches the controlled vocabulary. By incorporating Ashtiani into Horowitz/Rossi/Gupta would data from short messages, webpage postings, etc (Ashtiani, paragraph [0032]).

Claim 58 is rejected under AIA  35 U.S.C §103 as being unpatentable over Horowitz et al. (US 20090164904 A1, hereinafter Horowitz) and in view of Rossi et al. (US 20160042070 A1, hereinafter Rossi) and in view of Gupta et al. (US 20140033068 A1, hereinafter Gupta) in view of Malafsky et al. (US 20110246530 A1, hereinafter Malafsky) and in view of Masoud et al. (US 20060018516 A1, hereinafter Masoud).

As to dependent claim 58, the rejection of claim 57 is incorporated. Horowitz/Rossi/Gupta/Malafsky does not teach the method of Claim 57 in which the domain specific data includes information on different sports team and players on each team for a specific game or event captured by the real-time video being annotated.
	Masoud teaches:
the domain specific data includes information on different sports team and players on each team for a specific game or event captured by the real-time video being annotated (paragraph [0089], Automated sports video annotation can benefit entertainment companies, newscasters, and sports teams. Video annotation, or context-based indexing of video, makes it possible to textually search the video database for events; Another use of video annotation is in choreography of ballet where a large vocabulary (about 800 names of steps) is used to describe it).
Since Horowitz/Rossi/Gupta/Malafsky teaches a method of annotating a real-time video, it would have been obvious to one of ordinary skill in the art before the effective to textually search the video database for events (Masoud, paragraph [0089]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claim 1, cancellation of claim 59, and addition of claim 60.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143